      CASE 0:20-cv-02155-JRT-LIB Doc. 105 Filed 08/17/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


PAUL HANSMEIER,
                               Plaintiff,

v.                                           Civil No. 20-2155 (JRT/LIB)

DAVID MACLAUGHLIN et al.,

                             Defendants.


PAUL HANSMEIER,
                               Plaintiff,

v.                                           Civil No. 21-1167 (JRT/LIB)

DAVID MACLAUGHLIN et al.,

                             Defendants.

PAUL HANSMEIER,
                               Plaintiff,

v.                                           Civil No. 21-1426 (JRT/LIB)

DAVID MACLAUGHLIN et al.,

                             Defendants.

PAUL HANSMEIER,
                               Plaintiff,

v.
                                             Civil No. 21-1537 (JRT/LIB)
DAVID MACLAUGHLIN et al.,

                            Defendants.
      CASE 0:20-cv-02155-JRT-LIB Doc. 105 Filed 08/17/21 Page 2 of 8




PAUL HANSMEIER,
                               Plaintiff,

v.                                                Civil No. 21-1538 (JRT/LIB)

DAVID MACLAUGHLIN et al.,

                             Defendants.


PAUL HANSMEIER,
                               Plaintiff,

v.                                                Civil No. 21-1539 (JRT/LIB)

DAVID MACLAUGHLIN et al.,

                             Defendants.


PAUL HANSMEIER,
                               Plaintiff,

v.                                                Civil No. 21-1540 (JRT/LIB)

DAVID MACLAUGHLIN et al.,

                             Defendants.




PAUL HANSMEIER,
                               Plaintiff,
                                                  Civil No. 21-1542 (JRT/LIB)
v.

DAVID MACLAUGHLIN et al.,

                            Defendants.


                                            -2-
      CASE 0:20-cv-02155-JRT-LIB Doc. 105 Filed 08/17/21 Page 3 of 8




PAUL HANSMEIER,
                               Plaintiff,

v.
                                                  Civil No. 21-1543 (JRT/LIB)
DAVID MACLAUGHLIN et al.,

                             Defendants.

PAUL HANSMEIER,
                               Plaintiff,

v.
                                                  Civil No. 21-1547 (JRT/LIB)
DAVID MACLAUGHLIN et al.,

                            Defendants.

PAUL HANSMEIER,
                               Plaintiff,

v.                                                Civil No. 21-1550 (JRT/LIB)

DAVID MACLAUGHLIN et al.,

                             Defendants.


PAUL HANSMEIER,
                               Plaintiff,

v.                                                Civil No. 21-1551 (JRT/LIB)

DAVID MACLAUGHLIN et al.,

                             Defendants.




                                            -3-
          CASE 0:20-cv-02155-JRT-LIB Doc. 105 Filed 08/17/21 Page 4 of 8




    PAUL HANSMEIER,
                                    Plaintiff,

    v.                                                    Civil No. 21-1552 (JRT/LIB)

    DAVID MACLAUGHLIN et al.,

                                 Defendants.


    PAUL HANSMEIER,
                                    Plaintiff,

    v.                                                    Civil No. 21-1553 (JRT/LIB)

    DAVID MACLAUGHLIN et al.,

                                 Defendants.


                                            ORDER



         Paul Hansmeier, BOP Reg. No. 20953-041, FCI Sandstone, Unit K3, P.O. Box
         1000, Sandstone, MN 55071, pro se.

         Kristen Elise Rau, UNITED STATES ATTORNEY’S OFFICE, 300 South Fourth
         Street, Minneapolis, MN 55415, for defendants.


         Plaintiff, proceeding pro se, has filed sixteen actions to challenge the

constitutionality of several federal statutes (the “Challenged Statutes”) enforced by

Defendants David MacLaughlin and Anders Folk (the “Federal Defendants”). 1 (See, e.g.,



1In some of the actions, Erica MacDonald is listed instead of Anders Folk, as she was the United
States Attorney for the District of Minnesota until early 2021.
                                                 -4-
         CASE 0:20-cv-02155-JRT-LIB Doc. 105 Filed 08/17/21 Page 5 of 8




ECF 20-2155, Compl. at 3–11, Oct. 13, 2020, Docket No. 1-1; ECF 20-2156, Compl. at 2–4,

Oct. 13, 2020, Docket No. 1–1; ECF 21-1167, Compl. at 5–11, May 6, 2021, Docket No. 1–

1.)

       Previously, the Court consolidated two of these actions for pretrial proceedings

and trial. (ECF 20-2156, Order, Dec. 8, 2020, Docket No. 31.) The Federal Defendants

then filed a Second Consolidated Motion to Dismiss. 2 (ECF 20-2155, Am. Compl., Jan. 4,

2021, Docket No. 35; ECF 20-2155, 2nd Consol. Mot. Dismiss, Jan. 29, 2021, Docket No.

40.) However, the lead case no longer presents a live controversy, (see ECF 20-2155,

Suggestion of Mootness, May 21, 2021, Docket No. 67), and Plaintiff voluntarily dismissed

the member case, (see ECF 20-2156, Notice Voluntary Dismissal, May 21, 2021, Docket

No. 38.) As a result, the Court will deny the Federal Defendants’ Second Consolidated

Motion to Dismiss as moot. 3

       This is unfortunate, as the Motion seemed to present an opportunity to make

meaningful strides towards resolving the issues in dispute. But there is a way forward, as

there are thirteen actions involving the same parties and overlapping legal and factual


2 Before consolidation, Defendants filed a motion to dismiss regarding the single ECF 20-2155
action. (ECF 20-2155, Mot. Dismiss, Dec. 8, 2020, Docket No. 19.) After consolidation, but before
Plaintiff amended his complaint, Defendants then filed a first consolidated motion to dismiss.
(ECF 20-2155, 1st Consol. Mot. Dismiss, Dec. 17, 2020, Docket No. 30.) Both motions should have
been withdrawn once they became moot. Accordingly, the Court will deny them.
3 In fact, as the Court will dismiss the lead case in its entirety, the Court will deny all motions
pending in it as moot. With respect to another case that was consolidated months later and thus
not listed in the Federal Defendants’ Second Consolidated Motion to Dismiss, (see ECF 21-748,
Order, Apr. 19, 2021, Docket No. 14), as it is now bereft of companions, the Court will order the
Clerk to reopen it so that it may be litigated individually.
                                               -5-
         CASE 0:20-cv-02155-JRT-LIB Doc. 105 Filed 08/17/21 Page 6 of 8




issues that were never consolidated and thus never administratively closed, and one of

them can serve as the means to advance the litigation: ECF 21-1167. This action will allow

the Court to address additional motions brought by the parties, namely whether a filing

restriction is warranted or if certain documents should be stricken from the record. 4 (See

ECF 21-1167, Mot. Filing Restriction, June 17, 2021, Docket No. 22; ECF 21-1167, Mot.

Strike, July 9, 2021, Docket No. 35.) What is missing from the action, however, is a motion

to dismiss, as the Federal Defendants sought to consolidate the thirteen actions with ECF

20-2155 rather than file individual motions to dismiss.

       Thus, the Court will instruct the Federal Defendants to file a motion to dismiss in

ECF 21-1167, if they still desire to challenge Plaintiff’s claims, and the Court will not

entertain any other motion or request in ECF 21-1167 while the motion to dismiss is

pending. Additionally, so that the sprawling litigation does not further strain the Court’s

or the parties’ resources, the Court will stay all proceedings in the remaining fourteen

actions and in any future action involving the Challenged Statutes, Plaintiff, and the



4Two other motions are pending in the action, (see ECF 21-1167, Mot. Remand, May 17, 2021,
Docket No. 12; ECF 21-1167, Mot. Ltd. Evid. Hearing, June 28, 2021, Docket No. 31), which the
Court will dismiss. The Court will dismiss Plaintiff’s Motion for Limited Evidentiary Hearing, as no
additional evidence is needed to decide whether removal was proper. The Court will dismiss
Plaintiff’s Motion to Remand because removal of the action was proper under 28 U.S.C. § 1441(a),
as Portland Corporate Center, LLC was not properly served, (ECF 21-1167, Decl. Anna Rollinger
¶¶ 10–14, June 19, 2021, Docket No. 19), and thus its consent to removal was not required.
Further, removal was proper under 28 U.S.C. § 1442(a)(1), as Plaintiff seeks to enjoin federal
officers from performing acts under color of office. Accord State of Florida. v. Cohen, 887 F.2d
1451, 1453 (11th Cir. 1989) (per curiam); Murray v. Murray, 621 F.2d 103, 107 (5th Cir. 1980); see
also Jacks v. Meridian Res. Co., LLC, 701 F.3d 1224, 1230 (8th Cir. 2012) (stating that the statute
should be broadly construed).
                                                -6-
         CASE 0:20-cv-02155-JRT-LIB Doc. 105 Filed 08/17/21 Page 7 of 8




Federal Defendants until the motion to dismiss in ECF 21-1167 is decided. The Court

elects this course of action because deciding the motion to dismiss will potentially be

dispositive of all actions, and thus it likely offers the most expeditious path forward. 5


                                            ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. The Motions in ECF 20-2155 [Docket Nos. 19, 30, 40, 77, 89, 98] are DENIED as
          moot.

       2. The ECF 20-2155 action is DISMISSED without prejudice.

       3. LET JUDGMENT BE ENTERED ACCORDINGLY in ECF 20-2155.

IT IS FURTHER ORDERED that:

       1. ECF 20-2156 has been VOLUNTARILY DISMISSED without prejudice by Plaintiff
          pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

       2. ECF 21-748 is no longer consolidated with any other action and the Clerk of
          Court is directed to reopen it.

       3. In ECF 21-1167, Plaintiff’s Motion to Remand [Docket No. 12] and Motion for
          Limited Evidentiary Hearing [Docket No. 31] are DENIED.

       4. In ECF 21-1167, Federal Defendants are instructed to file a motion to dismiss
          and a memorandum in support fourteen (14) days after entry of this Order. The
          Court will not entertain any other motion or request in the action while the
          motion to dismiss is pending.

       5. Until the Court resolves the motion to dismiss in ECF 21-1167 and lifts this
          Order, all proceedings shall be stayed in ECF 21-748; ECF 21-1426; ECF 21-1537;

5All of this is said under the assumption that the Federal Defendants will, indeed, file a motion
to dismiss in ECF 21-1167. Of course, if they choose not to, then the Court will lift the stay.
                                              -7-
 CASE 0:20-cv-02155-JRT-LIB Doc. 105 Filed 08/17/21 Page 8 of 8




   ECF 21-1538; ECF 21-1539; ECF 21-1540; ECF 21-1542; ECF 21-1543; ECF 21-
   1547; ECF 21-1550; ECF 21-1551; ECF 21-1552; and ECF 21-1553.

6. The terms of the stay in this Order shall apply automatically to actions later
   instituted in or removed to this Court that involve allegations by Plaintiff that
   the Challenged Statutes, as enforced by the Federal Defendants, are
   unconstitutional. Counsel for the Federal Defendants or Plaintiff, as the case
   may be, must call to the attention of the Clerk of Court the filing or removal of
   any such action.




DATED: August 17, 2021                      ___                      ___
at Minneapolis, Minnesota.                       JOHN R. TUNHEIM
                                                     Chief Judge
                                             United States District Court




                                     -8-
